Examiner’s Comment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of output terminals and the serial direct connection of the pair of output terminals to the two or more inductors of claim 1 and the pair of output terminals of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-5, 10, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a hybrid converter comprising: a plurality of switched inductors connected in series with the switched multiple capacitor network between the output terminals of the switched multiple capacitor network and a first output terminal of the pair of output terminals, wherein: an inductor in the plurality of switched inductors is connected directly to at least one capacitor in the switched multiple capacitor network, and the pair of output terminals are both directly connected in series to two or more inductors, each inductor in the two or more inductors being directly connected in series to a grounded switch, in combination with all the limitations set forth in claim 1.  	Regarding claim 30, the prior art fails to teach or disclose a hybrid converter circuit comprising: a plurality of switched inductors connected in series with the switched multiple capacitor network between the output terminals of the switched multiple capacitor network and a first output terminal of the pair of output terminals, wherein an inductor in the plurality of switched inductors is connected directly to at least one capacitor in the switched multiple capacitor network; and wherein the plurality of switched inductors and the switched multiple capacitor network are operated using a switch matrix that is configured to cycle through a first configuration, a second configuration, a third configuration, and a fourth configuration, wherein: in the first configuration, the switch matrix together with the switched multiple capacitor network are configured to generate a voltage difference between two terminals of inductors . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.